Citation Nr: 0604214	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  95-39 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for liver disability 
and if so whether the reopened claim should be granted.

3.  Entitlement to service connection for a pancreas 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and J.A.J.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1971 with service in Vietnam from March 1970 to March 1971.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran testified at a hearing 
before an RO hearing officer in June 1996.  A transcript of 
this hearing is associated with the claims folder.

In June 2004, the Board remanded the case to the RO for 
further development.   The requested development has been 
completed and the case returned to the Board for further 
appellate consideration.  

The Board notes that the RO has addressed the veteran's claim 
for service connection for liver disability on a de novo 
basis, although service connection for hepatitis had been 
denied in an unappealed rating decision of January 1979.  
Although the RO apparently determined that new and material 
evidence had been submitted to reopen the appellant's claim, 
the Board must determine on its own whether new and material 
evidence has been submitted to reopen this claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for 
psychiatric disability, to include PTSD, is addressed in the 
REMAND that follows the order section of the decision.


FINDINGS OF FACT

1.  The evidence received since an unappealed rating decision 
of January 1979 denying service connection for liver 
disability includes evidence that is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.

2.  A chronic disorder of the liver or pancreas was not 
present in service or until years thereafter, and no current 
disability of the liver or pancreas is etiologically related 
to service   


CONCLUSIONS OF LAW

1.  Liver disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  

2.  Pancreas disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claims for service 
connection for liver disability and a disability of the 
pancreas were initially adjudicated long before the enactment 
of the VCAA in November 2000.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 119.  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall  .  .  . take due account of the 
rule of prejudicial error")."  Id at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

As explained below the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim to reopen a claim for service connection for 
liver disability.  Therefore, no further development with 
respect to this matter is required under the VCAA.

With respect to the claim for service connection for 
disability of the pancreas and the reopened claim for service 
connection for liver disability, the Board notes that the 
claims were initially adjudicated before the enactment of the 
VCAA.  The veteran was provided the notice required by the 
VCAA by letters dated in November 2001, July 2002, and June 
2004, as well as by a statement of the case and supplemental 
statements of the case issued during the course of the 
appeal.  Although the originating agency did not specifically 
inform the veteran to submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
VA with the information and any necessary to enable VA to 
obtain such evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  

Moreover, all available evidence pertaining to the veteran's 
claims for service connection for liver and pancreas 
disabilities has been obtained, and the veteran has been 
afforded an appropriate VA examination.  In addition, neither 
the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
either of the claims.  The Board is also unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this appeal. 

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no reason to believe 
that the ultimate decision of the originating agency on 
either of the claims would have been different had complete 
VCAA notice been provided at an earlier time.  

In sum, the Board is of the opinion that any procedural 
deficiencies in the development and consideration of these 
claims by the originating agency were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the claims.


Evidentiary Background

The veteran served on active duty from July 1968 to March 
1971 with service in the Republic of Vietnam from March 1970 
to March 1971.  His military occupational specialty was Field 
Radio Mechanic.  

The veteran's service medical records document no complaint, 
abnormal finding or diagnosis pertaining to the veteran's 
liver.  They do show that he was hospitalized for a viral 
syndrome due to the mumps virus with parotitis, meningitis, 
and pancreatitis.  It was noted that the veteran developed 
fever and some malaise prior to his deployment to Vietnam.  
His symptoms persisted for several days and gradually 
worsened.  While on route to Vietnam, the veteran was 
hospitalized in Anchorage, Alaska.  A spinal tap suggested 
that the veteran had mumps meningitis.  Serum amylases were 
elevated suggesting pancreatitis.  Service medical records 
are otherwise negative for evidence of a disorder of the 
pancreas, and the report of an examination for discharge 
shows that the veteran's liver and pancreas were found to be 
normal on clinical evaluation.

In October 1978, the veteran was afforded a VA examination.  
He reported that he had complications following treatment for 
parotitis and pancreatitis.  He also reported testing 
positive for hepatitis twice.  On examination, neither the 
liver nor the spleen was palpable.  The abdomen was soft with 
neither tenderness nor mass noted.  The pertinent diagnosis 
was history of hepatitis.  

By unappealed rating decision in January 1979, the RO denied 
service connection for hepatitis on the basis that the 
disorder was not present in service or thereafter.   

The report of a July 1987 VA examination indicates that the 
veteran reported being a heroin addict until 1983.  No 
pathology was found during examination of his digestive 
system.  

In a March 1994 medical opinion, Dr. Myrna M. Pagan, a VA 
physician, noted that hepatitis and pancreatitis are among a 
list of possible complications of chicken pox infections.  
They usually manifested themselves by elevation of liver 
enzymes during the course of the disease within 4 to 6 weeks 
after initial infection.  It was noted that private 
laboratory testing in June 1993 revealed elevated liver 
enzymes, not specific, etiology to be determined.  Dr. Pagan, 
after reviewing the veteran's claims folders, noted that the 
veteran's service medical records were completely negative 
for chicken pox, hepatic, or pancreatic complications.  It 
was noted that the veteran had given a history of hepatitis 
(twice) with the last episode in 1977 during VA examination 
in October 1978.  Nevertheless, physical examination and 
liver function tests performed at that time were completely 
negative for the presence of any chronic liver disability.

In a subsequent opinion, Dr. Pagan noted that the veteran's 
service medical records indicated that he was treated for 
mumps with associated pancreatitis and meningitis.  It was 
opined that these were "self-limited conditions" and the 
veteran completely recovered from them in 1970.  There was 
neither chronic disability nor residuals documented in 
subsequent medical records.  

In January 1996, Dr. Jesus A. Castro Silen, a private 
physician, noted that the veteran was totally disabled due to 
chronic nervous disease, severe low back pain with discogenic 
disease, atypical chest pain, and arterial hypertension.  

The veteran testified at a hearing before an RO hearing 
officer in June 1996.  He felt that he currently had liver 
and pancreas problems that were complications of the mumps he 
contracted during service.  

The veteran was afforded a VA stomach examination in May 
1996.  The examiner noted the veteran's inservice treatment 
for a viral syndrome affecting the meninges, parotics, and 
pancreatitis.  For years, the veteran continued to show 
moderately abnormal liver function tests.  Residuals of 
hepatitis B and hepatitis A were diagnosed.  Tomographic 
studies of the liver and spleen revealed a probably normal 
liver and spleen with a prominent left hepatic lobe.  

The report of a March 1999 liver and spleen examination notes 
the presence of mild enlargement of the liver.  Scintigraphic 
findings demonstrated moderate shunting of the radiotracer 
from the liver to the bone marrow indicative of moderately 
diffuse hepatocellular dysfunction.  The veteran had 
heterogeneous liver activity.  Possible parenchymal liver 
disease or infiltrative process was noted.  Subsequent 
private treatment records note that the veteran had been 
diagnosed with chronic liver disease and thrombocytopenia.  


Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence added to the record includes the report of a VA 
stomach examination in May 1996, which shows that the veteran 
was diagnosed with residuals of hepatitis B and hepatitis A.  
Since the evidence previously of record included no medical 
evidence showing that the veteran had hepatitis or residuals 
thereof, the Board is of the opinion that the May 1996 VA 
examination report is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly consider the merits of 
the veteran's claim.  Accordingly, reopening of the claim for 
service connection for liver disability is in order.


Reopened Claims

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he is entitled to service connection 
for disabilities of the liver and pancreas because they are 
due mumps contracted during service.  While the veteran's 
service medical records show that the veteran was treated for 
mumps with pancreatitis, they are negative for evidence of a 
liver disorder and show that that the veteran's liver and 
pancreas were found to be normal on examination for 
discharge.  Post service examination in October 1978 was 
negative for any liver or pancreas disability.  In addition, 
a VA physician, after reviewing the veteran's medical history 
and claims folder, opined that the veteran completely 
recovered from the complications of mumps noted in service.  
She noted that there was neither evidence of chronic 
disability nor residuals of mumps in subsequent medical 
records.  

In addition, there is no medical evidence of continuity of 
symptoms after service or of a nexus between any current 
liver or pancreas disorder and the veteran's military 
service, to include his in-service mumps infection.  In 
essence, the evidence of a nexus between the veteran's 
current liver or pancreas disability and his military service 
is limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, service connection is not in order for liver or 
pancreas disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable in the instant appeal.  




ORDER

New and material evidence having been presented, reopening of 
the claim for service connection for liver disability is 
granted.

Service connection for a liver disability is denied.

Service connection for a pancreas disability is denied.


REMAND

The veteran has reported several in-service stressors that 
led to a current diagnosis of PTSD.  In particular, at his 
hearing before the RO in June 1996, he reported that he, 
along with 50 other soldiers, participated in secret missions 
into Cambodia.  He stated that they took their insignia off 
and painted over the numbers on their tanks.  They were on a 
search and destroy mission and could not take prisoners.  
They turned over any prisoners to Korean soldiers who killed 
them.  In addition, the veteran reported that he traded guard 
duty with a friend who was Polish.  The veteran never named 
this friend.  After the changing of the guard, he never saw 
his friend again as the enemy blew up the guard tower.  He 
also provided a name for this dead soldier.  As these 
stressors are potentially verifiable, additional development 
should be undertaken to attempt to verify them.

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The veteran's service personnel 
records should be obtained and associated 
with the claim files.  

2.  The RO or the AMC should undertake 
all indicated development to verify any 
stressors identified by the veteran.  

Based on the above information, and any 
additional information provided by the 
veteran, a request for stressor 
verification should be forwarded to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), formerly known 
as the U.S. Armed Forces Service Center 
for Unit Records Research (CURR). 

3.  If one or more stressors are 
verified, the veteran should be afforded 
a VA psychiatric examination to determine 
if he has PTSD under the criteria in DSM 
IV, due to such stressor(s).  The claims 
folders must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  A 
notation to the effect that this review 
took place should be included in the 
report of the examiner.  All appropriate 
testing should be undertaken in 
connection with the examination.  

If PTSD is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis, to include the stressor(s).  
If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for the diagnosis. 

4.  Following completion of the 
development requested above, the RO or 
the AMC must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order. 

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


